Citation Nr: 0720855	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  96-51 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee with 
degenerative joint disease and Osgood-Schlatter's disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1970 to July 1976, 
and from December 1976 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
June 1994 rating decision granted service connection for 
patellofemoral syndrome of the right knee and left knee, each 
evaluated as noncompensably disabling, and denied service 
connection both for arthritis of the knees and Osgood-
Schlatter's disease of the right knee. This case was remanded 
by the Board in July 1998, to schedule a Travel Board 
hearing; and in January 2000, and in August 2003, for 
evidentiary development. 

In a February 2005 rating decision, the RO granted service 
connection for degenerative arthritis and Osgood-Schlatter's 
disease of the right knee and combined those disabilities, 
along with patellofemoral syndrome, establishing a 10 percent 
disability evaluation effective from November 1, 1993, the 
day following the veteran's separation from service. The 
February 2005 rating decision also granted service connection 
for degenerative arthritis of the left knee, and combined 
that disability, along with patellofemoral syndrome to 
establish a 10 percent evaluation, effective from November 1, 
1993, the day following the veteran's separation from 
service. As a result the appeals of service connection for 
arthritis of the knees and Osgood-Schlatter's disease of the 
right knee have been subsumed by the rating actions, and are 
no longer on appeal before the Board.

In a May 2004 letter from the Board, the veteran was informed 
that the Veterans Law Judge who performed a videoconference 
hearing held at the RO in June 1999 was no longer employed by 
the Board. The veteran was offered an opportunity to testify 
at another hearing, but did not respond to the Board's 
letter.  The Board assumes that due to the lack of response 
from the veteran, he does not want another hearing on the 
appeal and the Board will proceed with the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the past, the veteran's right and left patellofemoral knee 
syndrome have each been evaluated under 38 C.F.R. § 471a, 
Diagnostic Code 5024, tenoynovitis, rated on limitation of 
motion, and Diagnostic Code 5257, other impairment of a knee. 
In February 2005, the RO also granted service connection for 
Osgood-Schlatter's disease and degenerative arthritis of the 
right knee, and degenerative arthritis of the left knee. 
These disabilities have been combined respectively.  

It is noted that a veteran who has X-ray evidence of 
arthritis and instability of a knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown. VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9- 98 (August 14, 1998) (9-
98).  The medical information in this case is not adequate 
for rating purposes.  The Board notes that the veteran's most 
recent disability evaluation examination was conducted over 
three years ago.  Another examination would be useful in 
assessing the current severity of the veteran's bilateral 
knee disorders.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
medical examination in order to ascertain all 
current residuals and impairment resulting 
from the service connected patellofemoral 
syndrome of the right knee with degenerative 
joint disease and Osgood-Schlatter's disease, 
and patellofemoral syndrome of the left knee 
with degenerative arthritis. 

(a)	The examiner 
should provide an opinion 
concerning the severity of any 
instability or subluxation of 
each knee, and express those 
findings in terms of slight, 
moderate or severe impairment

(b)	The examiner 
should undertake range of 
motion studies for each knee, 
noting the exact measurements 
for flexion and extension, 
specifically identifying any 
excursion of motion accompanied 
by pain. The examiner should 
identify any objective evidence 
of pain and attempt to assess 
the extent of any pain. 

(c)	Tests of 
joint motion against varying 
resistance should be performed. 
The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described. To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability on use should be 
assessed in terms of additional 
degrees of limitation of 
motion. 

(d)	The examiner 
should also express an opinion 
concerning whether there would 
be additional limits of 
functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare- 
ups. If this is not possible, 
the examiner should so state.

(e)	The veteran's 
claims file is to be furnished 
to the examiner. The report of 
the examination should be 
associated with the veteran's 
VA claims folder.

2.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claims. If the claim(s) 
remain denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should have the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



